NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 03/28/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 03/28/2021, claims 1, 5-7, 11, 12, and 16-20 were cancelled, claims 2, 8-10, and 13-15 were amended, and new claims 21-24 were added.  Claims 2-4, 8-10, 13-15, and 21-24, as filed on 03/28/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 03/28/2021, see below.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 03/28/2021, see below.  The rejections of claims 1-4, 8, and 9 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 03/28/2021.

Election/Restrictions
Claims 2-4, 8-10, 13-15, and 21-24, as filed on 03/28/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.
The restriction requirement between Inventions I and II, and between Species A and B, as set forth in the Office action mailed on 09/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 09/01/2020 is withdrawn with regard to Species A and B, but remains in effect with regard to Inventions I and II.  New claims 21-24, filed on 03/28/2021, and directed to Species B, wherein the exercise apparatus of Invention I comprises the two arched bars and the two generally parallel longitudinal bars that are respectively detachable from the four 4-way joints, are not withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Connie Masters (Registration Number 55,432) on 03/31/2021.

The application has been amended as follows:
In claim 2, line 2, “cross bar” has been replaced with --- cross bars ---.

In claim 10, line 5, “bars: wherein each of said generally” has been replaced with --- bars; wherein each of said two generally ---.

In claim 10, lines 8-9, “said first lateral cross end portion and said second lateral cross end portion” has been replaced with --- said first lateral cross bar end portion and said second lateral cross bar end portion ---.

In claim 10, line 16, “portions: wherein” has been replaced with --- portions; wherein ---.

In claim 10, line 23, “the same first plane” has been replaced with --- a same first plane ---.

In claim 13, line 9, “said generally parallel” has been replaced with --- said two generally parallel ---.

In claim 13, lines 12-13, “said first lateral cross end portion and said second lateral cross end portion” has been replaced with --- said first lateral cross bar end portion and said second lateral cross bar end portion ---.

In claim 13, lines 25-26, “the same first plane” has been replaced with --- a same first plane ---.

In each of claims 21-24, line 2, “detachable” has been replaced with --- respectively detachable ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784